Citation Nr: 1449780	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral shoulders.

2.  Entitlement to service connection for arthritis of the left hip.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to November 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a May 2005 rating decision issued by the VA RO in Huntington, West Virginia.  In the September 2004 decision, the RO denied entitlement to a TDIU.  In the May 2005 decision, the RO denied service connection for arthritis of the bilateral shoulders and left hip, and again denied entitlement to a TDIU.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's bilateral shoulder disorder is caused by his service-connected disorders.

2. The Veteran's left hip disorder is caused by his service-connected disorders.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral shoulder disorder on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2. The criteria for service connection for a left hip disorder on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims he has arthritis of the shoulders and left hip that are related to his service-connected cervical spine disability.  With regard to the left hip, the Veteran maintains that his in-service cervical spine fusion surgery involved taking bone from his left hip to use in his neck.  

At a November 2003 VA examination, the examiner indicated that the Veteran's neck disability results in pain in the upper back area with functional impairment including the left shoulder and hand nerve impairment which was starting to affect the right shoulder.  

At a VA examination in July 2004, the examiner stated that the Veteran had been suffering from arthritis due to trauma of the bilateral shoulders, and, based on the Veteran's report, it is a direct result of the service-connected neck disability.  Significant limitation of motion of the shoulders and left hip was noted; however, x-rays of the shoulders and left hip were not taken to determine whether degenerative changes exist in these joints.  Furthermore, the July 2004 VA examination refers to a "VA established diagnosis of arthritis due to trauma of the bilateral shoulders" and a "VA established diagnosis of arthritis due to trauma of the left hip;" however, there is no previously established VA diagnosis of either of these conditions.  The previous VA examination in November 2003 noted only that the Veteran had complaints of shoulder pain associated with the service-connected radiculitis of the cervical nerves including the left ulnar nerve.  This examination report did not, however, provide a diagnosis of arthritis of the shoulder joints, or arthritis of the left hip joint.  

The July 2004 VA examination noted significant limitation of motion of the shoulders and left hip, but did not provide a diagnosis or confirm the presence of arthritis.  Moreover, there was no opinion provided as to whether any current shoulder and/or left hip orthopedic disability is caused by or aggravated by the service-connected cervical spine disability.  

The Board remanded the appeal in October 2010 so a new VA examination could be conducted.  VA conducted this examination in February 2011.

A radiologist took X-rays of the bilateral shoulders and left hip, reading the film as "mild degenerative changes" of both areas.  The VA examiner disagreed, stating the changes were "normal and what one would expect in someone of [the Veteran's] age."  The Board finds the examiner's statements reflect an opinion of severity, not causation.  Given the radiologist's findings and with the benefit of the doubt in the Veteran's favor, the Board finds the Veteran has arthritis of the bilateral shoulders and left hip.  This, when combined with his service-connected cervical spine disability, satisfies the first two prongs of a secondary service connection claim.

As for the third prong, the July 2004 VA examiner found the Veteran's cervical spine disability caused his arthritis of the bilateral shoulders and left hip, albeit without the benefit of X-rays.  The February 2011 examiner disagreed, but interestingly noted the Veteran's "current symptoms are coming from a bone grafting site that is not directly connected with the hip."

Further medical inquiry could be undertaken with a view towards development the nexus element of the claim, but the Board finds such would not materially assist it in its determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The evidence of nexus is in approximate balance, and the claim will be allowed. 


ORDER

Service connection for a bilateral shoulder disorder is granted.

Service connection for a left hip disorder is granted.


REMAND

The RO denied the Veteran's request for a TDIU in both September 2004 and May 2005 rating decisions.  Given the favorable action above, the Veteran's service-connected disabilities have changed from when the RO issued these decisions.  Therefore, remand for a new VA examination is necessary to account for these changed circumstances.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should update the record with any VA treatment records pertaining to the Veteran's service-connected disabilities.  

In particular, it must obtain all treatment records from the Atlanta VA Medical Center, dated since May 2008.  Upload these files into Virtual VA in a single electronic file.

2. The RO/AMC should also ask the Veteran to identify all recent private sources of treatment or evaluation he has received for his service-connected disabilities and should secure copies of complete records of the treatment or evaluation (not already of record) from all sources appropriately identified.

3. After completing the above, schedule a VA examination by an appropriate medical professional to determine whether the Veteran is unemployable due to his service-connected disabilities.

The following considerations will govern the examination:

a. The entire claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file. 

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of ONLY his service-connected disabilities.  ("Substantially gainful employment" means employment sufficient to obtain a living wage.)  The examiner may take into account the Veteran's prior education and work experience but may NOT take into account the Veteran's advanced age or the effect of any non-service connected disabilities.  

* If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities, such consultation must be achieved.

c. The examiner must identify and explain the medical basis or bases for all conclusions, with identification of the pertinent evidence.

4. Readjudicate the issue of entitlement to a TDIU, including whether referral for extraschedular consideration is indicated.  If the benefit sought remains denied, provide the Veteran and his representative a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


